Motion Granted, Appeal Dismissed and Memorandum
Opinion filed August 19, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00954-CV
____________
 
GRANDE VALLEY HOMES, L.L.C., DIZDAR DEVELOPMENT LTD.,
CASA LINDA VI, L.L.C., MARK DIZDAR AND KELLY DIZDAR, Appellants
 
V.
 
WACHOVIA BANK NATIONAL ASSOCIATION, Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2008-72164 
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 26, 2009.  On August 12, 2010, appellants
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Seymore, Boyce, and
Christopher.